Title: Abigail Adams to Thomas Boylston Adams, 3 January 1801
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					
						Dear Thomas
						3 Jan’ry Washington 1801
					
					I last Evening received Yours of 30 December and would have You close the bargain with him Feilding for the carriage provided the carriage has not been much used. he must put the cypher A upon it and pray attend to the steps. they must be Strong & come low down. I cannot mount high— my day is over for that, and My infirmitys require particuliar attention to that part of the carriage. a coach Box must also be made to slide under the Seat; if the weather should prove so that I cannot travel in it, I will have it sent me by water in the Spring; If I wait to get one made in Boston, it will be all summer a doing. I am at a loss to know how I shall get to Philadelphia, which is the most formidable part of my journey— I must determine Soon— tho Stocks have fallen, I would not advise to selling out; nay if I had money to spair, I would vest it in them. I think they will rise again, tho I know they will have less stability abroad in concequence of the Change: but I think when the Election is over, unless the party are more mad, and wild, than I believe they will be permitted to be; things will not suddenly Change—
					I presume mr Jefferson will finally be agreed upon; neither party can tolerate Burr. tho he has risen upon stilts, they know it will be giving to America a President, who was not thought, of nor contemplated by any Part of it for the office. if there should be no choice—I presume mr Ross is the only Man in senate who can Wisely be fixd upon as president pro tem— we are brought into a deplorable Situation—
					God save the [Uni]ted states of America— I presume mr Ingersol will not be hurried for his decision. no answer has yet come from mr Jay; Your Father will write to you I trust. Mr Jefferson dines with us, and in a card of replie to the Presidents invitation, he begs him to be assured that of his Homage and high consideration.— adieu my dear son I rejoice to learn that You are better— pray take care of Your Health. My surviving Children feel more endeared to me, by the loss sustained
					Your truly affectionate Mother
					
						A Adams
					
				
				
					susan remembers old Goosburry and wishes uncle was here to play it
				
			